Citation Nr: 9933635	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  97-10 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for cervical spine 
disability, currently rated as 20 percent disabling.

2.  Entitlement to secondary service connection for 
peripheral neuropathy involving the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to August 
1979.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  A 
hearing was held before a hearing officer at the RO in July 
1997, and the hearing officer's decision was entered the same 
month.  

The appeal was docketed at the Board in 1997.  

The first issue listed on the title page will be addressed in 
the decision below.  The second decision listed on the title 
page will be addressed in a remand appearing at the end of 
the decision.  


FINDING OF FACT

Current manifestations of the veteran's service-connected 
cervical spine disability include persistent pain with an 
ability to flex and extend such spinal segment to 60 and 15 
degrees, respectively, and with an ability to rotate to the 
left to 45 degrees, productive, collectively, of moderate 
overall loss of cervical motion.

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
cervical spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45 and 
Part 4, Diagnostic Code 5290 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's increased rating claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that this claim is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for degenerative changes, 
cervical spine, limited motion, for which the RO has assigned 
a 20 percent rating in accordance with the provisions of 
Diagnostic Code 5290 of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the veteran's service-connected cervical spine 
disability.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to such disability.  

Pursuant to Diagnostic Code 5290, "[m]oderate" limitation 
of motion involving the cervical spine warrants a 20 percent 
rating; if such limitation is "[s]evere", a 30 percent 
rating is warranted.

The veteran asserts that he experiences severe pain when 
"twisting" his neck and contends, in essence, that his 
service-connected cervical spine disability is more severely 
disabling than presently evaluated.  In this regard, when he 
was examined by VA in August 1994, at which time the veteran 
related that his cervical spine had been problematic since he 
had sustained injury in a football game in service in 1977, 
he indicated that he had "difficulty" in turning his head 
from side to side.  On physical examination, the veteran 
exhibited an ability to flex, extend, bend laterally and 
rotate his cervical spinal segment to 45, 25, 20 and 40 
degrees, respectively.  When examined by VA in response to 
other problems in August 1996, the veteran indicated that his 
neck was "very painful". 

When pertinently examined by VA in December 1997, the veteran 
complained of experiencing motion-related "stiffness" in 
his neck, especially when turning his head to the left side.  
On physical examination, he was unable, owing to pain, to 
flex and extend his cervical spinal segment beyond 60 and 15 
degrees, respectively.  The veteran was also inhibited by 
pain when attempting to rotate his neck beyond 45 degrees on 
the left and beyond 30 degrees on the right.  The related 
examination diagnosis was degenerative disk disease of the 
cervical spine.

In considering the veteran's claim for an increased rating 
for his service-connected cervical spine disability, the 
Board has no reason to question his above-cited assertions 
relative to experiencing significant discomfort in such 
spinal segment which is apparently worse on motion.  
Notwithstanding the foregoing consideration, however, the 
Board is of the view, in light of the reasoning advanced 
hereinbelow, that an increased disability evaluation for the 
veteran's service-connected cervical spine disability is not 
in order.  In reaching such conclusion, the Board would note 
that the extent of cervical flexion exhibited by the veteran 
on the December 1997 VA examination, to 60 degrees (versus to 
45 degrees on the August 1994 VA examination), is 
representative of motion in such excursion which is only 
slightly restricted.  To be sure, the extent of cervical 
extension exhibited by the veteran on the December 1997 VA 
examination, to only 15 degrees (versus to 25 degrees on the 
August 1994 VA examination), is representative of motion in 
such excursion which is significantly less than full.  At the 
same time, the veteran's ability, as demonstrated on the 
December 1997 VA examination, to rotate his cervical spinal 
segment, i.e., to 45 and 30 degrees on the left and right, 
respectively, is indicative of motion in the rotation 
excursion which is moderately diminished.  On assessing such 
observation relative to cervical rotation in conjunction with 
the consideration that cervical extension is at least 
moderately restricted and cervical flexion is not more than 
slightly restricted, the Board is of the view that overall 
cervical motion is, at most, no more than moderately 
restricted, a degree of impairment which equates with the 
veteran's present 20 percent rating.  In addition, while the 
veteran is shown to have cervical disc disease, there is no 
evidence that it is of the requisite "[s]evere" disablement 
(only "[m]ild" C6-7 interspace narrowing was shown on 
pertinent X-ray examination performed by VA in August 1996) 
necessary for the assignment of a 40 percent rating in 
accordance with the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5293 (1999).  In view of the foregoing, then, 
the Board is constrained to conclude that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for his service-connected cervical spine 
disability.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the cervical spine, including general 
functional loss, weakened movement and excess fatigability.  
The Board has also been attentive for indication of loss of 
functional ability, within the purview of 38 C.F.R. § 4.40, 
specifically traceable to pain on use.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Board finds it 
noteworthy that, in the course of his December 1997 VA 
examination, the veteran, notwithstanding the pain of which 
he complained on excursional extremes, was noted by the 
examiner to "move his head and neck about in a fairly 
animated fashion" when interviewed.  In addition, the Board 
observes that, at his July 1997 hearing, the veteran 
indicated that, albeit with difficulty, he was nevertheless 
able to mow his lawn.  The foregoing considerations, in the 
Board's view, militate persuasively against the existence of 
sufficient disablement, relative to the cervical spine, as to 
warrant the assignment of a higher disability rating 
predicated on either 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
The Board has also given consideration to the provisions of 
38 C.F.R. § 4.7, which provide that, where there is a 
question as to which of two evaluations should be assigned, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  However, the record does not show that the actual 
manifestations of service-connected disablement, relative to 
the veteran's cervical spine, more closely approximate those 
required for a 30 (or 40) percent rating than they do the 
disability rating currently assigned.  Accordingly, the Board 
is unable to identify a reasonable basis for a grant of the 
benefit sought relative to this aspect of the appeal.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45 and 
Part 4, Diagnostic Code 5290.


ORDER

An increased rating for cervical spine disability is denied.


REMAND

With respect to his claim for secondary service connection 
for peripheral neuropathy involving the lower extremities, 
the veteran contends that he has the same and that, moreover, 
such impairment is directly attributable to disablement 
associated with his service-connected low back and cervical 
spine disabilities.  In this regard, pertinent 
electrodiagnostic testing performed by VA in August 1996 was 
interpreted to reveal no cervical radiculopathy.  However, a 
statement from D.W. Hagen, M.D., dated in December 1997, 
reflects an impression of lumbar radiculopathy and, when the 
veteran was seen by VA for rehabilitation purposes in May 
1998, he specifically complained of experiencing a 
"tingling" sensation over the posterior aspect of each 
thigh.  Given the foregoing, and because it is uncertain 
whether the veteran actually has peripheral neuropathy 
involving either lower extremity (and, if so, the etiology 
thereof), the Board is of the opinion that pertinent 
examination by VA, as specified in greater detail below, 
should be performed before additional appellate action 
ensues.  Further development to facilitate the accomplishment 
of the same is, therefore, specified below.

The Board also notes that, at his personal hearing, the 
veteran asserted entitlement to a separate evaluation for a 
vertebral deformity involving his cervical spinal segment.  
Such claim is, therefore, further addressed hereinbelow.

The Board further observes that, subsequent to the RO's 
denial of the veteran's claim for a total compensation rating 
based on unemployability (TDIU) in a rating decision entered 
in May 1999, the veteran conveyed disagreement with the same 
in an item of correspondence dated in July 1999.  On 
assessing the foregoing in conjunction with pertinent 
observations made by the United States Court of Appeals for 
Veterans Claims in Manlincon v. West, 12 Vet. App. 238, 240-
241 (1999), the Board is of the view that the veteran's 
above-addressed claim for a TDIU must, in the present remand, 
be formally referred to the RO for the issuance of an 
appropriate Statement of the Case (SOC) to the veteran.  
Further development pertaining to the foregoing is, 
accordingly, specified below.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
request him to specify the names, 
addresses and approximate date(s) of 
treatment relating to any health care 
provider(s), whether of VA or non-VA 
origin, who may possess clinical 
evidence, not currently of record, which 
he feels would be helpful to his claim 
for secondary service connection for 
peripheral neuropathy.  Thereafter, in 
light of the response received and after 
obtaining any necessary authorization, 
the RO should take appropriate action to 
obtain copies of any clinical records 
indicated.    

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a board certified neurologist, if 
available, to ascertain whether the 
veteran presently has peripheral 
neuropathy involving either lower 
extremity.  If the veteran is found to 
have the same, the examiner, in such 
event, after reviewing the record, should 
offer an opinion as to whether it is at 
least as likely as not that such 
peripheral neuropathy was either caused 
of chronically worsened by impairment 
associable with either of the veteran's 
service-connected back disabilities.  Any 
special diagnostic studies deemed 
necessary should be performed.  It is 
imperative that a copy of this remand, as 
well as the veteran's claims folder, be 
provided to the examiner for review prior 
to the examination.  The rationale for 
all opinions rendered must be fully 
explained.

3.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the final issue listed on 
the title page; and adjudicate the 
veteran's recently asserted claim for a 
separate evaluation for a vertebral 
deformity involving his cervical spinal 
segment.

5.  If the remaining benefit sought on 
appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, inclusive of the vertebral 
deformity claim addressed above, both he 
and his representative should be provided 
with an appropriate Supplemental 
Statement of the Case (SSOC).  The 
veteran should also be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue(s) addressed therein which does not 
appear on the title page of this 
decision.  In addition, whether or not it 
becomes incumbent on the RO to issue the 
foregoing SSOC to the veteran, the RO 
must, in any event, issue a SOC to the 
veteran addressing his recently denied 
(in May 1999) claim for a TDIU.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals




 

